Warren E. Burger: You may continue, counsel.
John W. Dunsmore, Jr.: Prior to the noon break, there was reference made on page 87 of the appendix to--in question 21 by the trial judge in this report in which he checked "No" after the phrase "Was the victim physically harmed or tortured?" And then he adds on "If yes, state extent of harm or torture - excluding the actual murdering of the two victims." That is what the trial judge thought in his mind. It is his reflection. He qualifies it, saying there is definitely physical harm to the victims. And I think the record more than adequately establishes that by virtue of the nature of the wounds to these two victims. We have argued and still maintain, consistently maintain, that the Supreme Court of Georgia when it conducts its review, as mandated by our general assembly, carefully goes over the facts to make sure that they are supported by a reasonable doubt, compares them with similar cases, and then also looks to determine whether or not there has been any arbitrariness or discrimination or prejudice in the case. We have had the argument by petitioner that (b)(7), the seventh aggravating circumstance, is a catch-all. And yet we have had language by our court in Harris which looked for guidance from the Dixon case. And we are going to look at the essential, the hardcore, the gruesome type, execution type slayings.
Byron R. White: What would you say in a case of the so-called clean rifle shot to the heart, just bang, and the prosecutor nevertheless relies on (7) as an aggravating circumstance, and the jury comes back and finds it?
John W. Dunsmore, Jr.: All right, I think--
Byron R. White: Would you say--and there is an Eighth Amendment challenge to that in the sense that if the seventh aggravating circumstance can cover this, it can cover anything. And so you are back to unruled discretion.
John W. Dunsmore, Jr.: No, I do not think we are, Justice White. And this is why I say we are not. I do not think the outcome would be any different as far as saying unruly discretion because if that individual preplans that execution--and let us say that he does it with a single shot rifle and stands on the top of a building and waits for his victim to come to look and pick him off--
John W. Dunsmore, Jr.: You are just going to change my example. I will posit any set of circumstances that you require to say that Section 7 should not reach it. But, nevertheless, it is relied upon, and the jury finds it. And it is affirmed. What could we do about it?
John W. Dunsmore, Jr.: When you say it is affirmed, you are--
Byron R. White: By the supreme court.
John W. Dunsmore, Jr.: I think it depends on the facts in the case. What I am saying is you need to look at it, does it fit within the mold of the other cases, similar cases which have arisen?
Byron R. White: What if it does not?
John W. Dunsmore, Jr.: If it does not, then you ought to reverse it.
Byron R. White: On what ground? What would we say? What would we say, that the seventh aggravating circumstance is unconstitutional as applied in this case?
John W. Dunsmore, Jr.: I would say that is probably what you would say because it does not fit in. The similarity--now, the similarity goes to--
Byron R. White: Would we have to say that this is a construction of this section by the supreme court of the state and it reaches this far, and therefore it could reach that far in any case, and it is void on its face?
John W. Dunsmore, Jr.: But I do not think we have to get that far because I think in their review to date, they have--all of the cases which have come before it have been horrible crimes.
Byron R. White: But how about this one?
John W. Dunsmore, Jr.: I think this is as horrible and maybe more horrible than others that have. But the only reason it is here is because it is such a horrible crime.
Byron R. White: Well, I do not know.
Harry A. Blackmun: It may be just the reverse. You did not petition for cert.
John W. Dunsmore, Jr.: That is correct.
Harry A. Blackmun: It may be here because we think it is not as horrible as others.
John W. Dunsmore, Jr.: That is a possibility.
Byron R. White: What can you do if we happen to disagree with you and think that on the facts of this case this is way out of line with what the Georgia Supreme Court has done in other cases? Let us just suppose that.
John W. Dunsmore, Jr.: All right. As I read the question posed in this case, if you disagreed that this case--the infliction of the death penalty was not outrageously, wantonly and vile, then what you would--
Byron R. White: We have to accept that it was and is within the meaning of the seventh circumstance as construed by the supreme court of the state.
John W. Dunsmore, Jr.: That is correct.
Byron R. White: We just have to say that--
John W. Dunsmore, Jr.: All right.
Byron R. White: --that this does fit within that meaning. And, therefore, what should we do?
John W. Dunsmore, Jr.: If you say it does fit within that meaning?
Byron R. White: We have to accept that it does.
John W. Dunsmore, Jr.: Right. And if it fits within that meaning, then you should affirm on the basis of the facts presented in the case. If I understand you--and maybe I do not understand your question correctly, but if you assume that the Supreme Court of Georgia is correct, the facts show conduct which is outrageously and wantonly and vile and that they have not too broadly construed what is an outrageous, wanton, and vile and inhuman killing--
Byron R. White: That is the question. That is the question for Eighth Amendment purposes, I suppose.
John W. Dunsmore, Jr.: I think--I think--
Byron R. White: We cannot say that they misconstrued their statute.
John W. Dunsmore, Jr.: I agree with you.
Byron R. White: We cannot say that. They are in charge of construing the statute.
John W. Dunsmore, Jr.: That is correct.
Byron R. White: And these facts, whatever they are, we have to accept as being deemed outrageously wanton and vile by the Supreme Court of Georgia.
John W. Dunsmore, Jr.: I do not think we have an Eighth Amendment problem because I think the facts show--
Byron R. White: No, you do not, but that is the question that was posed to be argued here.
John W. Dunsmore, Jr.: Our position is we do not have an Eighth Amendment position or an argument against it in this aspect because this is a crime which comes down in a well defined set of circumstances, controlled discretion in the statute, appellate review channeling, making sure that the jury does not go off on some tangent within the state's right to prescribe the death penalty for certain standards of conduct, particularly where the defendant from the beginning has engaged in that course of conduct where he intends, from the outset, to take the victim's life, different from the fact that he goes in and he robs a store and he says, "Gee, this guy might be able to identify me." So, at that point. Here we have before he even gets to his intended victim the intent.
John Paul Stevens: Mr. Dunsmore, could I ask you a question about the way the Georgia Court construes the statute? Are the words "in that it involved torture, depravity of mind, and aggravated battery" still part of the essential definition of of this aggravated circumstance, in your judgment?
John W. Dunsmore, Jr.: No, I think--
John Paul Stevens: I read that out of the statute.
John W. Dunsmore, Jr.: --in Harris they have--in Harris they said, "We view the words 'outrageously, wantonly vile' as applying to the conduct of the defendant, his act"--
John Paul Stevens: Right.
John W. Dunsmore, Jr.: --"and also as its impact upon the victim," which is illustrated or exemplified by either torture, aggravated battery or depravity of mind.
John Paul Stevens: You regard those as illustrative words rather than limiting words?
John W. Dunsmore, Jr.: That is correct.
John Paul Stevens: And of course when the Court in the Gregg case considered the statute, I think the Court assumed that those were limiting words. Would that not be? I do not know if we really had to reach that.
John W. Dunsmore, Jr.: You did not reach it. And I would be speculating if I--
John Paul Stevens: We should then construe the statute just as though those words were not in it at all. And, if that is true, then I suppose the bloody character of the shotgun killing could make it vile.
John W. Dunsmore, Jr.: I think there is no question about it.
John Paul Stevens: So, you would rely on the fact that it was a shotgun rather than a rifle to justify the finding of--
John W. Dunsmore, Jr.: No question. He had the choice between the weapons, and I think the vileness is shown. He picked the weapon which would do the greatest damage because it blew both their heads off or literally reduced them to a pulp.
John Paul Stevens: So, then the constitutional problem is whether a statute which just in broad language says any murder, rape, armed robbery, or kidnapping that is outrageously or wantonly vile, horrible, or inhuman, period, is enough to be an aggravated circumstance.
John W. Dunsmore, Jr.: That would be correct. And I say that it would because those words are sufficient enough to put a defendant on notice as to what conduct is to be defended against, and they are also words--
John Paul Stevens: I do not know how they put him on notice if you say they are just illustrative and you say anything else somewhat similar is also going to be covered.
John W. Dunsmore, Jr.: I think the essential words of the statute are what the jury found and what the Georgia Supreme Court has said, particularly in view of the Holton case where they just had depravity of mind. Thank you.
Warren E. Burger: Do you have anything further, Mr. Holmes?
J. Calloway Holmes, Jr.: Thank you. I would like to make a couple of points that were raised during the questioning on the Gregg case. The first point that I would like to make is that we take the position very strongly that the Gregg case did not hold Section (b)(7) constitutional. There was a limiting footnote in that case, footnote No. 51 that referred to limited grant of certiorari in that case, which was limited to the question of whether the death penalty in that case was unconstitutional. In that case, even though Section (b)(7) was charged, it was not found. The Court in responding to the arguments of counsel that Section (b)(7) could apply to any murder, the Court said in part it is of course arguable that any murder involves depravity of mind or an aggravated battery. But this language need not be construed in this way. And there is no reason to assume that the Supreme Court of Georgia will adopt such an open-ended construction.
Potter Stewart: Where do you find that in Gregg? I have Gregg in front of me.
J. Calloway Holmes, Jr.: That is 96 Supreme Court 2909 at 2938.
Potter Stewart: Oh, it is in the text, I see, at page 201.
J. Calloway Holmes, Jr.: It is recorded in page 21-22 of the brief. Footnote 51 I think indicates that Section (b)(7) was considered in that case only to the extent they considered the attack against the entire system. So, I do not believe the Court has really decided that question. But this question is somewhat somewhat narrower because this question is limited to how the court, the Supreme Court of Georgia, has construed Section (b)(7). They have construed it, as conceded by the state, to really only include outrageously or wantonly vile, horrible, and inhuman. And another case, I think the Blake v. State case, has said that outrageously and wantonly only modify vile, and they do not modify horrible and inhuman. And since the statute is couched in disjunctive terms, that means that a jury would be authorized to find the death penalty in Georgia on a finding that the murder was horrible. That is why we say that the open-ended construction that this Court was not willing to assume that the Georgia Supreme Court would adopt has in fact been adopted. And the facts of this case with reference in the brief to the 42 to 45 other domestic murder cases in Georgia that have been appealed where life sentences were granted, of those there has been no death penalty. Many of those cases--they are indicated in the brief--are similar on the facts to this Godfrey case, including two or three multiple murders.
Byron R. White: Suppose you look back over the history of the oversight of the sentencing by the Georgia Supreme Court and you find that in every single one, up until this one, when the seventh aggravating circumstance is relied on, any guy in his right mind would think it was an outrageous crime and it was really bad. And let us assume that you would agree that in every one but this one, until this one, the Georgia Supreme Court had applied the seventh aggravating circumstance in that way. Is that what you are suggesting they have until this one? You have just said there are an awful lot of them where they had life sentences on facts like these.
J. Calloway Holmes, Jr.: That is what the jury did. The Georgia Supreme Court in no case has found that the death penalty was not warranted on the facts, particularly under Section (b)(7).
William H. Rehnquist: What if, following Mr. Justice White's question, all of the cases affirming death penalties in Georgia under aggravating circumstances, number seven, had been like McCorquodale except this one?
J. Calloway Holmes, Jr.: Your Honor, if they had been, I believe that I have to agree that that is included, the horrible torture murder is probably or necessarily what was intended to be reached. But because if you assume that they had all been that horrible and then this one comes along, really the Georgia Supreme Court has, under that hypothesis, never had an occasion yet to demonstrate how they did construe this section.
William H. Rehnquist: Until this one.
J. Calloway Holmes, Jr.: Until this one. This one shows that they construe it to indicate any first degree murder where the jury has imposed the death sentence.
Warren E. Burger: Has the prosecution carried its burden if it shows that the circumstances and facts of the particular case fit in any one of these categories?
J. Calloway Holmes, Jr.: You mean categories--
Warren E. Burger: In the statute.
J. Calloway Holmes, Jr.: --of vile, horrible or inhuman as separate categories?
Warren E. Burger: If the facts show that it fits any one of them, even though as a practical matter we know--probably I do--if it fits one, it is likely to fit more. But if it just fits one, does that not meet the prosecution's burden?
J. Calloway Holmes, Jr.: Your Honor, I would agree that if it fits one, it would fit all of them. And in Blake v. State that is really what the Georgia Supreme Court held.
Warren E. Burger: If it fits one, has the prosecution met its burden under the statute?
J. Calloway Holmes, Jr.: In theory, yes. Under this case, no. For one thing, I do not know how it could meet the burden of proving something--some murder was horrible beyond a reasonable doubt. It is completely subjective, you know.
Warren E. Burger: That may be. Any one of us might have that subjective reaction. But 12 presumably representative citizens of Georgia concluded that it did fit under at least one of these, did they not?
J. Calloway Holmes, Jr.: Yes, Your Honor, I would have to assume that they did. The course of the sentence review--in this case the state has characterized this domestic murder in its brief as an execution style murder. They did not dream up that separate category of murder. I believe not-for-profit execution style murder is what they have called it. The Georgia Supreme Court did not mention that in the Godfrey case. But in another case they created that category in order to uphold a Section (b)(7). So, they have ignored the 45 domestic murder cases, although I would have to say that the death penalty was not even sought in but 14 of those. And the jury did not find the death penalty or a Section (b)(7).
William H. Rehnquist: Are you saying that a not-for-profit death by execution style murder could not fit within the language of Section 7?
J. Calloway Holmes, Jr.: I could not say that it could not fit because our point is that anything--any characterization of a first degree murder could fit within Section (b)(7).
William H. Rehnquist: Are you saying that if the Georgia Supreme Court says a not-for-profit, gangland, execution type killing fits, any first degree murder fits even though it is a clean rifle shot?
J. Calloway Holmes, Jr.: No, Your Honor. They have created this category. Our point is to--in order to--under the statute--they have a duty under the statute to compare these death sentence cases with similar cases, and they have in the past said that that will be determined by the--what juries have done in similar cases in Georgia before. So, they have ignored the category to which this properly belongs, domestic murders with a great deal of emotional and psychological diminished capacity. In taking it and putting it into another category where they can compare with 15 cases cited in the appendix and say that that is similar, they are using the similar word under the sentence review in a very elastic manner in order to uphold these Section (b)(7). And they do not compare Section (b)(7) cases with only other Section (b)(7) cases. In this case there are only two of the 15 cited as similar that were Section (b)(7) only. The rest of them were (b)(2), rape, armed robbery murders.
Warren E. Burger: Your time has expired.
Potter Stewart: Mr. Holmes, you filed this long list of summaries of other cases in which the death sentence was not imposed, for one reason or another.
J. Calloway Holmes, Jr.: Yes, sir.
Potter Stewart: In some of these cases I notice there was no authorization to impose the death sentence at the time of these convictions. For one reason or another the death sentence was not imposed in these cases, summaries of which you filed, and there are I do not know how many of them.
J. Calloway Holmes, Jr.: I have got 221.
Potter Stewart: Two hundred and some. What is the argumentative purpose of this? I want to be sure I understand it.
J. Calloway Holmes, Jr.: I think Justice White pointed out in his concurrence in the Gregg case that in addition to the aggravating circumstance guidelines, there was the additional sentence review to be conducted by the Georgia Supreme Court, which would be an additional safeguard against capricious and arbitrary infliction of the death sentence.
Potter Stewart: Yes. That does not really answer my question.
J. Calloway Holmes, Jr.: They have construed their duty under that to compare it--
Potter Stewart: With other cases in which --
J. Calloway Holmes, Jr.: --with all other cases, life sentence cases, appealed to the Georgia Supreme Court and other cases where the death sentence had been imposed and compare those and then cite which cases they find to be similar in order to uphold the death sentence.
Potter Stewart: Right.
J. Calloway Holmes, Jr.: That is why I think those cases are relevant because there are many of them in there that are very similar to Godfrey that they have apparently ignored.
Potter Stewart: Were these all on-appeal cases?
J. Calloway Holmes, Jr.: Those are all life sentence cases that were appealed. Those are the only ones--
Potter Stewart: These were appealed, were they not?
J. Calloway Holmes, Jr.: The only ones that they considered are the ones that were appealed.
Potter Stewart: Right.
J. Calloway Holmes, Jr.: That discounts all those where a prosecutor made a decision to allow a plea for a life sentence or for voluntary manslaughter.
Potter Stewart: What is the point of this list, the point of view?
J. Calloway Holmes, Jr.: The point is that if the Court were to feel that the construction that we contend is open-ended on its face--
Potter Stewart: Right.
J. Calloway Holmes, Jr.: --is somehow cured by the fact of the statutory sentence review, then this, we think, demonstrates that the statutory sentence review is not anything like was expected by this Court in Gregg and that they are not performing the duty that they are supposed to perform.
Potter Stewart: None of these was a death sentence?
J. Calloway Holmes, Jr.: None.
Warren E. Burger: Thank you, gentlemen. The case is submitted.